 LOCAL 41'Local 417, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) (Falcon Industries, Inc.) andCheryl Houck. Case 7-CB-4179September 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 13, 1979, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Local 417, InternationalUnion, United Automobile, Aerospace and Agricul-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings.2 In the "Analysis and Conclusions" section of her Decision, the Adminis-trative Law Judge incorrectly referred to Sec. 8(a)(IXA) of the Act, ratherthan Sec. 8(b)IXA). We therefore correct this inadvertent error.In the same section of her Decision, the Administrative Law Judge citedGeneral Truck Drivers, Warehousemen, Helpers and Automotive Employees,Local 313, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Rhodes a Jamieson, Ltd.), 217 NLRB 616(1975), in support of her finding that Respondent violated its duty of fairrepresentation by its handling of Houck's grievance. Although MemberPenello dissented in that case, he agrees with the legal principle for which theRhodes & Jamieson case is cited, and he finds the facts in this case to bedistinguishable from the facts in the Rhodes & Jamieson case.In adopting the Administrative Law Judge's finding that Respondentbreached its duty of fair representation, Chairman Fanning relies solely onher finding that Respondent's failure to process Houck's grievance stemmedfrom President Cooper's animosity toward Houck. Since Chairman Fanningbelieves that this finding is supported by a preponderance of the evidence, hedoes not reach the issue of whether, absent animosity toward Houck, Re-spondent's inaction amounted to a willful failure to process her grievanceWe shall modify the Administrative Law Judge's notice to conform toher recommended Order527tural Implement Workers of America (AW), Troy,Michigan, its officers, agents, and representatives.shall take the action set forth in the said recommend-ed Order, except that the attached notice is substi-tuted for that of the Administrative Law Judge.APPENDIXNO-'ICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF TIlENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions. the Na-tional Labor Relations Board has found that we vio-lated the National Labor Relations Act, as amended,in certain ways. We have been ordered to post thisnotice. We intend to carry out the Order of the Boardand abide by the following:WE Wi I. NOT fail or refuse to process em-ployee grievances, or process such grievances ina routine manner, for no reason or for arbitraryor invidious reasons.WE WILL NOTr deliberately misinform employ-ees about the status of their grievances.WE WILL NOr in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE wVII,I. make Cheryl louck whole, with in-terest, for the wages she lost because of our fail-ure to process her grievance.LOCAL 417, INTERNATIONAL UNION, UNITED)AUTOMOBILE, AEROSPACE AND AGRICUL-TURAL. IMPLEMENT WORKERS OF AMERICA(UAW)DECISIONSTATEMENrT OF THE CASENANCY M. SHERMAN. Administrative Law Judge: Thiscase was heard on February 7 and 8, 1979, in Detroit.Michigan, pursuant to a charge filed on July 5, 1978, and acomplaint issued on August 31, 1978. The issue presented iswhether Respondent Local 417, International Union,United Automobile, Aerospace, and Agricultural Imple-ment Workers of America (UAW) (the Union or Respon-dent) failed to fairly represent Cheryl Houck regarding hergrievance against Falcon Industries, Inc. (the Company orFalcon), and willfully misinformed Houck about the statusof her grievance, in violation of Section 8(h)l1)(A) of theNational Labor Relations Act, as amended (the Act).Upon the entire record, including the demeanor of thewitnesses, and after due consideration of the briefs filed bhRespondent and by counsel for the General Counsel. Ihereby make the following:245 NLRB No. 75 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDFINI)IN(;S OF FA('I1. JURISI)CIIl()NThe Company is a Michigan corporation which main-tains its principal office and place of business in Warren,Michigan, where it packages and distributes productsmanufactured by the Ford Motor ompany. During thefiscal year ending May 31, 1978, a representative period.the Company had gross revenues exceeding $500.000 andshipped products valued in excess of' $50,000 directly topoints located outside Michigan. I find that, as the Unionconcedes, the Company is engaged in commerce within themeaning of the Act and that assertion of jurisdiction overits operations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.II. rHe ALIL.GED UNFAIR LABOR PRA(CI('FSA. Alleged BackgroundCheryl Houck began working for the Company on July 2,1973. In December 1977, while working as a hi-lo driver.she had an argument with employee Wilma Cooper, who atall material times was the Union's chairperson, about whowas entitled to use a pallet which Houck had deposited infront of Cooper's work station. Houck became angry, sworeat Cooper, and told her not to touch the pallets in the fu-ture. Thereafter, Cooper avoided Houck and would notspeak to her.'B. Events Giving Rise to Houck's Grievance; thePreparation and Filing of the GrievanceAt all times material here, the Union has been the repre-sentative of the Company's employees under Section 9(a) ofthe Act and has been recognized as such under a collective-bargaining agreement with the Company which containsthe following grievance and arbitration procedure:I. Should a difference arise between the Companyand the Union as to the meaning and application ofthis agreement, an earnest effort shall be made to settlesuch differences without any interruption or distur-bance of the normal operation of the plant, in accord-ance with the grievance procedure set forth below.2. The term "day(s)" shall mean calendar day(s). ex-cluding Saturday, Sunday and holidays.3. The following grievance procedure shall function.4. Steps in the grievance procedure:STEP IA. Any employee having a complaint or grievanceshall have the right to call the committeeman and in-form the foreman of that fact. The committeeman shallbe permitted to investigate the complaint and discuss itwith the employee. The matter will then be taken upMy finding in this last sentence is based on Houck's testimony. Fordemeanor reasons, I do not credit Cooper's testimony that it was Houck whorefused to speak to her.with the foreman, and the foreman, employee andcommitteeman shall attempt to adjust the grievance.B. In the event the grievance is not adjusted at Step1 A., it will then be reduced to writing, signed by thegrievant. and presented to the foreman for his writtendisposition.('. The foreman will return his written disposition tothe committeeman within two 2) days.STEP 2If the grievance is not satislactorily adjusted by theforeman's written answer, the committeeman may ap-peal to the Plant Manager within two (2) days of thereceipt of the foreman's written answer. Within two (2)days of the appeal, the Plant Manager, or his repre-sentative, will hold a hearing on the grievance with thecommitteeman and Chairman. The Plant Manager'swritten answer will be given to the Chairman withintwo (2) days of this hearing.STEP 3If the Step 2 answer does not settle the grievance,the Chairman may appeal it to the Company Pres-ident, or his representative, within two (2) days of thereceipt of the Step 2 answer. Within five (5) days ofappeal, the Company President or his representativewill hold a meeting with the full Committee and theLocal Union President or his representative if they de-cide to attend. The Company's written answer will begiven to the Chairman within five (5) days of this meet-ing.STEP 4 ArbitrationIf the third step answer does not settle the grievance,a notice of appeal to arbitration must be filed withinten (10) days after receipt of the Company's third stepwritten answer: failure to file this notice shall mean thegrievance is closed on the basis of the Company's thirdstep answer. Within twenty (20) days of notice to ap-peal, subject to the provisions of the pre-arbitrationprovisions, one party or the other must take action tostart arbitration proceedings: failure to do so closes outthe grievance.Pre-Arbitration StepThe purpose of the twenty (20) days time limit, fol-lowing the notice of appeal to arbitration, is to give theparties opportunity, that is the Company representa-tives, including outside counsel, the Local Union, In-ternational Representatives, to meet in an effort to set-tle the grievance, or to recommend that some otherforum, such as mediation or fact-finding be used, withthe understanding that the recommendation of the me-diator or fact-finder be used as a basis for reachingsettlement. Failing to use this step, the matter goes toarbitration.Power of the Arbitrator* * * * *The arbitrator shall have no power to add, modify,subtract, amend the terms of this agreement ....528 I.OCAL 417. [LAW5. Time l.imitsA. They may be extended, mutually, in writing bythe parties.B. If the Union fails to act within the time linmits.the grievance will be deemed abandoned and settledon the basis of the Company's last answer.6. No claims, including claims for back wages. byan employee covered by this Agreement. or by theUnion, against the Company shall be valid for a periodprior to the date the grievance was first filed in writingOn and before Tuesday, March 28. 1978.2 Houck workedon the day shift. On March 28 she and others were advisedthat on March 29 the Company was instituting an after-noon shift to which they' were being assigned. No conten-tion is made that the Company breached the bargainingagreement either by instituting the afternoon shift, by as-signing Houck thereto, or by affording her one day's noticeof the change. Houck did not want to work afternoons.because such a schedule interfered with her classes and withbabysitting her sister's children. Nonetheless, she decided towork that shift until she found somebody that wanted tochange with her.That same day. March 28, she found that day-shift em-ployee Randy Lindsay was willing to change to the after-noon shift in order to enable Houck to continue working onthe day shift. Still, on March 28 she asked then plant man-ager William Davis whether Lindsay could work the after-noon shift instead of her. Davis told her to get it in writing.Then, according to Houck's credible testimony, she was al-ternately told by Davis that she and Lindsay could change.and by then union committeeman Michael Hansbury thatmanagement would not permit it. According to Houck'scredible testimony, at the 3:30 p.m. end of the March 28workday, Hansbury told her that Davis would not acceptany more changes.3Then Houck went to Davis and askedhim why he could not accept the change. He said, ...because of the paperwork," and that he could not acceptany more changes until the fourth working day after Houckwas supposed to begin working on the afternoon shift.On the following day. Wednesday, March 29, whenHouck was supposed to start working the afternoon shift.she reported to work at 7:30 a.m., the starting hour for theday shift, and asked Davis to put her to work that morningon the day shift. Davis told her no, that she was supposedto work from 4:30 p.m. to 1:30 a.m. Houck asked him tohelp her "some way." Davis said that he could not do any-thing. Houck asked for a 3-day personal leave. Davis saidthat he was not giving out any. Houck asked to talk to herunion representative. He called employee Irene Rajewski.All dates hereafter are 1978, unless otherwise stated.Houck's testimony aside, there is no evidence about what Davis in facttold Hanrbury. Davis was not asked about this matter. and Hansbury., whoat the time of the hearing no longer worked for the Company, did not tesif).I regard Houck's testimony as probative of the matter (see Rule 801(dx2XCof the Federal Rules of Evidence), but do not regard the issue as important'The bargaining agreement states that up to 90 days' lease of absence"may be granted at the discretion of Management without loss of seniorit "who was acting chairperson. because (Cooper was ol anextended medical leave ot ahsence. hen l)avisl told Ilouckto wait in the office maintained hb the Ulnion ill the plant.She waited there until Ratewski arrived. tlouck told herwhat had happened. At Rajewski's suggestion the twowomen went to )avis' office. Rajewski asked why he couldnot let Houck and indsay exchange shifts. Davis againsaid that because of the "paperwork." he was not going toaccept an' "more" exchanges until the following Mondal.Rajewski said that she could not understand wh, D)aiscould not change. During this conversation, commiltteemanHansbury came into the office. D)uring one of these twoconversations with Davis Houck told him that she had noalternative hut to quit. At the hearing before me. Davistestified that Houck quit.After the second conversation had ended. Hlouck wentinto the parking lot. where Hansbury stopped her and toldher to come in the next day to fill out a grievance. [ouckdid not work at all that day. March 29.On the following day Hanshbur told touck that with her5 ears' seniority there houldt be no pioblem tte also toldher to call in that afternoon. March 30. to get a "call nuin-her" which would show that she had reported that she wasnot going to be at work. Houck did call in. hut was told thatshe could not he given a call number because she was notemploxed by Falcon Industries. That da>. March 30, afterconsulting with Houck. Hanshurs filled out in triplicate,and Houck signed, a griexance alleging a violation of theCompany's contractual undertaking not to "discriminate inthe hiring of employees, in their training, upgrading, pro-motions, transfer or layoffs. discipline, discharge, or other-wise because of race, creed. color, national origin, politicalaffiliations, sex, marital status or age." The grievance didnot refer to a contract clause (art. IV. sec. 8) that an em-plohee loses seniority only when he quits, is discharged torjust cause, is absent for 3 working dass without notifyingthe Company, or fails to report for work tir 3 days whencalled by the Company by registered mail or telegram. Thegrievance read in part as follows:...Bill Davis stated that the aggrieved employeequit. I was present and I did not hear her quit .....The company started [an] afternoon shift on 229 78. The company then proceeded to transfer em-ployees by seniority [illegible]. The aggrieved employeewas transferred to the afternoon shift hut found ahigher seniority willing to take her place [hut] the com-pany denied the request. However, the company ap-proved a similar request for two other employees. Thefollowing day the aggrieved employee came to theplant and tried to talk to plant manager Davis] hutthis effort failed. She tried to call in sick for the after-noon shift but was denied a call-in number. This em-ployee did not quit her job. She should he reinstatedand paid all lost Iwages?] and [given] a chance to makethe shift change.The (Company's business records contain an entrs with a"date originated" of March 29 and an approx al bh Davisdated that same day, stating that Houck "QUIT-ltnahle towork the Second Shift"529 I)tl.C(ISIONS ()F NAIIONA I. ABOR RLA'IONS BOARI)(. 7 nolnw-lhl llnt' ( on frsal iol.s oi tlarchl 31 mid 3/As previously noted, the Ilouck grievance was drawn upin triplicate. he forms used are printed forms used by theI nion in all plants where it acts as the representative. I heprinted mnaterial on both sides of all three forms s i identical.ilosever., the top copy is white, the first carbon is yellow,.aind the second carbon is pink.O()n March 30 llanshury came into Davis' office aloneand gave him all three copies oft the grievance. The upperhalf of the hack of the forms contains the printed entry"Ioreman's )isposition (Give detailed reasons)" followedhb printed lines which continue about halfway down thepage. At this point there are printed blanks for "Foreman'sSignature" and "[)ate of I)isposition." Hansbury said."why don't we resolve [the grievance and put C(heryl backto work?" )avis said. "... everybody's hot under the collar.(her I blew off. She quit. Let her stay off a couple otf weeks.ake it to step two lof the grievance procedure], and we'llsee what we can do there. We'll negotiate then." Daviswrote in red ink on the lined portion of each of the threecopies of the grievance, "Employee Quit. Bill I)avis. 3/30/78." lie returned the yellow copy to Hanshury, sent thewhite copy to the C'ompany's personnel office, and retainedthe pick copy for his own files.'On the following day. March 31. lanshurs came into)avis' office and asked him to put Houck back to work,saying that she would go on the afternoon shift. tHansburvbrought with him the yellow copy of the grievance. Daviswrote in blue ink on the lower. unlined half of the back ofthe document. "Denied-Cheryl Quit. Bill Davis." and thenreturned the document to Hansbury. Davis did not datethis entry. lie made no additional entry either on the whitecopy in the personnel office or on the pink copy in his ownfiles,,Cooper and Rajewski both testified to an alleged tele-phone conversation between them during which Rajewskiallegedly advised Cooper of the Houck grievance andCooper allegedly told her to process it. Rajewski testifiedthat she initiated this call a day or so after physically receiv-ing the written grievance, which is dated March 30. Coopertestified, at one point, that this conversation took place onMarch 29, and later, that it took place on Houck's last dayof work, which was March 28. Rajewski testified that sheadvised Cooper that a written grievance had already beenprepared, whereas Cooper's testimony implies that Rajew-ski did not mention the written document. In view of theforegoing discrepancies and for demeanor reasons, I dis-credit the testimony summarized in this paragraph.I My findings in the foregoing paragraph are based on Davis' testimony.As previously noted. Hansbury did not testify. Rajewski testified that Hans-bury gave her the yellow copy of the grievance, and that on March 31 thisdocument was presented to Davis during a meeting attended by her. Htouck,Hansibury. and plant superintendent Holtz. She testified, in effect. that Da-vis red-ink entry dated March 30 was not on the yellow copy when it wasgiven to him on March 31. In view of the March 30 date written on thedocument, and for demeanor reasons. I credit Davis.I My findings in this paragraph are based on Davis' testimony and on thethree copies of the grievance. See in/ra. part 11, F. 2. As previously noted,Hansbury did not testify.I). SIthscqtc'nl (Gricvralti n.cDi tvions Betliscec te t )i'onand tic ( ompatlv' S.st'qni (Co, pcr-/lou k arnd (op'r-Britl Dist ssionv ./41olt tHoul, s (;rie'vanceA ew days after Houck stopped working for the ('Coni-pans. emlplosee Marion Britt telephoned Ilouck that conm-mitteelman l anshur had been fired. I ouck then tele-phoned chairperson Cooper. who said that she would betaking over Houck's grievance and handling it, and wouldhave to set up a meeting. rom time to time thereafter.Houck asked Britt to ask Cooper about the status of thegrievance. Cooper's replies. which Britt relayed to Houck.are set forth inatr.A few days after Cooper returned to work following hermedical leave of absence (infra. In. n. 10). Britt. who likeHouck is white, approached Cooper, who is black, and said,"what is with the Cheryl Houck grievance? ... I have oftenwondered in this plant why it is that whenever a black getsdischarged. the Union always get them back, and whenevera white gets fired. they never get back." Overhearing thiscomment, Rajewski, who is white. said that she was the onethat handled the Ilouck grievance.Between the date of C'ooper's return and April 24 shecame into Davis' office two or three times a week and par-ticipated in at least one step 2 and at least one step 3 meet-ing. During this period, neither she nor Davis brought upthe Houck grievance. About the third week in April. Houckagain telephoned Cooper, who said that she had had ameeting with the Company and that the company represen-tatives, whom she did not identify, did not want her todiscuss Houck's grievance. About the same time, Britt toldCooper that Houck had asked Britt to ask Cooper about thegrievance. Cooper replied that "they" had met with Davis.who had said that Houck was a troublemaker and was notgoing to get her job back.On April 25. when Cooper was in Davis' office on othermatters, Davis said, "you know, this Cheryl Houck griev-ance." Cooper said. "yes." Davis said, "you know, I'm call-ing time on it,"- that is, stating that the grievance was deadbecause it had not been timely, appealed. Cooper said. "oh."Davis said, "yes." Cooper said, "well, forget it." WhileCooper was in the office, Davis wrote in black ink on hispink file copy of the grievance. "Union did not follow thru.Grievance is dead ... 4/25/78." After she left. he wrote inpencil. "4/25/78 No 2nd step meeting requested." Daviscredibly testified that when he brought the Houck grievanceto Cooper's attention, he was willing to negotiate on it bothas to timeliness and as to substance. Davis had previouslydealt with two or three grievances which involved quits andwhich he had denied at step one. One or two of these em-ployees had been taken back. Davis possessed and some-times exercised authority to resolve a termination griev-ance, without checking with Company President Barclae,by taking hack the employee. During the preceding 5 yearsDavis had dealt with Cooper on between 30 and 50 griev-ances. On two or three other occasions he had "called time"on a grievance, and on each such occasion Cooper tried totake the grievance to the third step. Cooper had appealed tostep 2 all the grievances which were not settled to her satis-faction at step I. and had appealed to step 3 all the griev-ances which were not settled to her satisfaction at step 2.A() O.(CAI. 417. AWAbout late April. Britt again told Cooper that Houck hadasked Britt to ask Cooper abhout the grievance. Cooper saidthat a planned meeting on the grievance could not be heldbecause of the absence of Compa;n President Barclae. whodoes not participate in the grievance procedure until thethird step. About the same time, ouck telephoned Cooperabout the status of the grievance. Cooper replied that therehad been a meeting with the (CompanN and that it did notwant to discuss her grievance.In early May. during a meeting with ouck in the plantparking lot. Cooper told her that the Union intendcled tstrike the Company. that she had a number of grieances.and that Houck's grievance would be "top priorit." O)nMay 8, at the Union's request, the Company met with t ina step 2 and step 3 meeting regarding five grievances. notincluding Houck's. On two occasions later that monthHouck telephoned Cooper about the status of her griev-ance, and Cooper said that the Company did not want todiscuss it.About May 24, employee Britt told Cooper that Houckhad asked Britt to ask Cooper about the status of Houck'sgrievance. Cooper said that this was one of the grievanceswhich the Union was planning to bring up with CompanyPresident Anthony Barclae to get Houck's job back. OnMay 25 the union membership voted to commence a strikeagainst the Company unless certain problems were re-solved. At the strike vote meeting. which was attended bhCooper and Britt but ot Houck, Union President DeanSpooner read a list of what purported to be all outstandinggrievances, said that these were the only outstanding griev-ances, and further said that the Union was going to discussthem with Company President Barclae. Spooner did notmention Houck's grievance. After the meeting. Britt askedCooper why Spooner had not mentioned Houck's griev-ance. Cooper replied that the Union was "going to ...discuss this one when they got Mr. Barclae up front wherethey could discuss the whole problem." The following weekCooper told Britt that Cooper had put Houck's name onthe list, the Union wanted to discuss it, and Barclae "wasn'tin a very good frame of mind about grievances."About June I Britt told Cooper that Houck had askedBritt to find out what stage Houck's grievance was in.Cooper replied that the grievance was in the third step andCooper thought it would have to go to an arbitrator. Thefollowing week Cooper told Britt that Barclae wanted topick his own arbitrator for the grievances filed by Houckand another employee, and that the parties had not reachedan agreement on it. At about the same time, when Houckwent to see Cooper about Houck's grievance, Cooper saidthat the Company still did not want to meet on it. Houckasked why the Company was setting up meetings if it didnot want to meet on Houck's grievance. Cooper said thatshe did not know.The Union met with Company President Barclae on June9 and 15. At one or both of these meetings Barclae told theUnion that if the plant were struck it would never reopenbecause its financial position was so bad. He further saidthat the Company was about to file a proceeding underchapter II of the Bankruptcy Act (11 U.S.C). that it hadbeen losing substantial amounts of money, that the Unioncould verify this by sending in an auditors and that in thee% ent fata strike tie ord Moto ( 'oip iln , i ( onipall,'sonl\ customer. intended to rellon, e ll its Imcichanldl.I)uring the lune 9 meeting the non told tle ( oipanthat in order to aoid a strike all the iittandling gri anct saind problems had to be rcsol ed. I he (paln\ aisked theI !nion to present a list, from .hich the parties could negco-tiate. and submit it to the (ompan .()n lllune 14 the nionga c the (omrpan' an agenda of the emplo\ees' "tde-mands," prepared and signed b ( ooer. s~hich the nionrepresented to be all the problems \,hich were taking placein the plant. Houck's grievance sas not referred o. ()nJune 15 the parties met agin. Interniltional Representati eWilliam Ward told Cooper thi "e er thing the hd ;is ras grievance as concerned. n i the time to present it."The nion said that it ould strike it all open grie incesand other problems were not resol cd. 1-he C(ollpan!\ metall of the Union's demands. as to rie;ances and other mat-ters. except for the nion's grie. ance seekin the reinstiate-ment with hackpa of one emplosee AS to this neploxce'sdischarge. the Company insisted that this be arbitrated be-cause it believed that he had broken into an octice. da miagedfile cabinets. and deliberatel1 run into a wa ater main with hi-lo truck. thereby flooding a work area with scalding \.a-ter. This grievance was later settled. betre tihe case ,asarbitrated, with the dischargee's ai er o reinstateilmentand agreement to accept a sum of money from the (oul-pany. Barclae credibl testified to the helief that the (oi-pan had no contractual obligation to accede to ans of theUnion's grievances or other demands.After the June 15 meeting. Plant Manager l)a is tele-phoned Union President Spooner and asked him about theHouck grievance. Spooner replied that he knes, nothinabout it. that he had seen no "paperwork" on it, and that itmust be at the local level. In mid-June. in the plant parkinglot. Houck asked Cooper what step the griev ance was inCooper said the third step. Houck asked what %oul1d hap-pen to the grievance after the third step it' the Compan didnot want to talk about it again. Cooper said that it ouldgo to arbitration. A few days later Cooper told Britt thatCooper "couldnt do a thing for CherNl at all."My findings in this Part II. D about Cooper's conv ersa-tion with Houck and Britt regarding the Houck grievanceare based on credible portions of Houck's and Britt's testi-mony. In addition to describing the specific conversationssummarized above, both Houck and Britt gave testimon\.relatively generalized as to dates and contents. regardingtheir conversations with Cooper on this subject. I regard itas unnecessary to determine the number. contents, anddates of any conversations in addition to those specificall!described above. Cooper testified, in effect, that after Brittacccused her in mid- or late April of racial discrimination inhandling grievances she had no more conversations withBritt about Houck's grievance. Cooper further testified thatduring her conversations with HIouck. after Cooper re-turned to work. "I told her the compan \, as till den ingAmong other hings. the ('ompan' agreed ro reinsitle. slih ha,.kpa.I andfull seniorilt. an employee altegedl dhlrged Ior rtluslg t, ohes PlantManager Davis' Instructions and "t1lsjing iml ul" Alo,. the (nompanagreed to give 2 weeks' hackpa t w cnmp,,\ee, ',h, had receied 2 eeks'dlsciplinars las off for alleged gmnhng-I I)(CISIONS OF NATIONAL LABOR REL.ATIONS BOARDher grievance. They said she quit .... All I could tell her..was, now that the grievance is in Mr. Spooner's hands.and they haven't called a meeting or I could tell her thatthey had called one .... If there was a meeting. I would tellher. If there was no meeting, I couldn't tell her." Cooperdid not testify to any meetings with the Company whichwere held after her return to work and during which theHouck grievance was discussed. As to the period beforeHouck filed the charge herein, the only such meetingsshown by the credible evidence were the April 25 meetingwhere Davis brought up the louck grievance and "calledtime" on it, without any protest by Cooper, and the June 15telephone call initiated by Davis to Spooner, who said heknew nothing about Houck's grievance. In view of the fore-going and demeanor considerations, I discredit the testi-mony of Cooper, summarized in this paragraph, about herconversations with Houck and Britt regarding the louckgrievance.E. Houck's Reinstatement Without BackpqvThe first week in July, Houck telephoned Spooner abouther grievance. He said that he had never seen or heard of itand would see what he could do with it. Houck filed hercharge herein on July 5. Later in July. Spooner told Barclaethat Cooper had "really screwed up the Cheryl Houckgrievance," and asked Barclae to take her back. Barclaesaid that he had examined her records a few days earlierand was not interested in taking her back.' In early August,Spooner telephoned International Representative Wardand told him that a member at Falcon Industries "had quitand ...wanted her job back and changed her mind."Spooner further told Ward that Barclae had offered to puther back to work without seniority and that Spooner"wasn't too happy with that." Spooner asked Ward to in-tercede with Barclae. Then Ward telephoned Barclae andasked him, as "a personal favor," to reinstate Houck be-cause he wanted to limit the Union's liability to Houck and"Wilma Cooper had really screwed up the grievance situ-ation." Barclae said that he would "not do anything otherthan what I told [Spooner] I would do. I will not give herseniority back, she quit." Ward asked why Barclae wouldnot restore Houck's seniority. Barclae said that because ofher attendance record she was not a good employee and hedid not want her back at all, but he would take her backwithout seniority. Ward said that doing more for her thanthe contract required might improve the relationship be-tween the Union and the Company. Barclae said that hewould take her back with seniority, as a personal favor toWard and as long as no precedent would be established, butshe would have to go on the shift to which she would beassigned by seniority. Ward said that this would be fine.9I Barclae testified at he hearing that he did not want to take her backbecause "it would have established a precedent that an employee could quitand then we would rehire her with full reinstatement." Barclae urther testi-fled that he did not examine her work record or make any statements abouther work habits until after the charge had been filed. Davis testified that herwork record was all right or good and that her attendance record was not totxgood.I My findings as to this conversation are based on a composite of credibleportions of Barclae's and Ward's testimony. To the limited extent that theirtestimony conflicts. for demeanor reasons I credit Barclae.In early August 1978, during a discussion with Houckabout her grievance. Cooper gratuitously brought up theDecember 1977 pallet incident and said that that had noth-ing to do with her not taking care of Houck.hlouck returned to work, with seniority dating from her1973 hire, in August 1978. She was never given any back-pay for the period she was out otf work.F. Othcer Disputed Factual Issues1. Spooner's alleged April decision not to process theHouck grievanceUnion President Spooner testified that during a caucussometime between April 3 and April 20, he expressed adecision not to pursue the Houck grievance because shehad quit and, therefore, the Union could not win it. It isuncontradicted that Spooner told Davis about late June, atleast 2 months after this alleged decision, that Spoonerknew nothing about Houck's grievance. Spooner testifiedthat during this alleged caucus. "the committee went backand got Cheryl Houck's grievance." Union chairpersonCooper testified that on or about April 3 and before shereturned to work from her medical leave of absence, a re-turn date she initially gave as April 27.10 she attended athird-step grievance conference between company andunion representatives, including Spooner, during which al-ternate chairperson Rajewski went down to the union officein the plant to fetch the Houck grievance. Cooper testifiedthat no decision was made in her presence not to take theHouck grievance to arbitration. and her prehearing affida-vit states that after this alleged discussion she continued topursue the Houck grievance. Cooper testified that Com-pany President Barclae attended this conference and thatduring this conference Plant Manager Davis discussed theHouck grievance with the Union: but Barclae and Davisboth testified that during this period of time Houck's griev-ance did not come up between them and any union official.Moreover, between March 15 and mid-April there were nostep 3 meetings. Also, Spooner testified that if the Unionhad discussed Houck's grievance with management duringthis period. his contemporaneously made minutes (G.C.Exh. 6), which do not mention her grievance, would have sostated. Cooper's prehearing affidavit does not refer to a cau-cus, and aside from stating that the caucus was aboutHouck's grievance, Cooper's testimony does not describewhat happened there.Rajewski initially testified on direct examination that af-ter her alleged telephone conversation with Cooper aboutMarch 31, regarding Houck's grievance, this grievance wasdiscussed in her presence on only one other occasion, dur-ing a meeting in late March with Davis, Houck, Hansbury,and Plant Superintendent Holtz. Rajewski's testimony as tothis meeting is somewhat like Houck's credited testimonyabout a conference in Davis' office on March 29, before herwritten grievance was filed. Later. on direct examination,' On cross-examination she testified that she may have returned on April10 or 17. While on medical leave of absence she had to make daily trips to anearby medical clinic for treatment, but was physically able to confer withmanagement.532 LOCAL 417. UAWRajewski testified that during a subsequent meeting at-tended by Spooner, Barclae. and Cooper, Rajewski got theyellow copy of the Houck grievance from the union file andgave it to Cooper. Her testimony does not refer to a caucus.On cross-examination Rajewski testified that she did notmention this alleged Spooner-Cooper-Barclae meeting inher prehearing affidavit, that during the General Counsel'sinvestigation she had repeatedly told him that after theMarch meeting with Davis she had attended no other meet-ings about the Houck grievance, and that the first time shementioned the Spooner-Cooper-Barclae meeting to theGeneral Counsel was about 2 days before the hearing, andafter she talked to Cooper and Spooner.Moreover, when the General Counsel subpenaedSpooner's minutes of his conferences with the Company.the contemporaneously written minutes between November1977 and January 1979 (G.C. Exh. 6) which were suppliedpursuant to that subpena did not mention the Houck griev-ance. Later, Spooner produced an undated document(Resp. Exh. 8) which consists of some notes which he tookduring a caucus, and which states:Cheryl HouckJean CarrCheryl and Randy was to have switched shifts.There is no swapping of shifts in contract.Greg:The day Cheryl was to be transferred she talk metwice, also said she didn't feel [as though?] Hansburycould do anything for her and was there something Icould do. I said I would try. I talk to Mike. Mike saidshe was flying off the handle and wouldn't give me achance to help her.Andrew JohnsonSpooner testified that the caucus during which he preparedRespondent's Exhibit 8 must have been held before April20, because the document refers to Andrew Johnson and(he testified) Andrew Johnson's grievance was discussed ata meeting with the Company on April 20. Those portions ofGeneral Counsel's Exhibit 6 which describe the April 20meeting with the Company refer to a grievance filed byMary Johnson but do not refer to Andrew Johnson, whosegrievance is not mentioned in General Counsel's Exhibit 6until the May I entry. Spooner also testified that Jean Carr.,whom he identified as Houck's aunt, was present at thecaucus described in Respondent's Exhibit 8. Doris Carrcredibly testified that she is also known as Jean Carr: thatshe is Houck's aunt: that the only conversation she everhad with Spooner about Houck's grievance took place inmid- or late July 1978, after her June 1978 promotion to asupervisory job; and that Cooper and Gregory Garayerwere also present but Rajewski was not. I conclude thatRespondent's Exhibit 8 describes a caucus held in July1978, after Houck filed her July 5 charge, and not a caucusheld before April 20, 1978.In view of the foregoing discrepancies between the testi-mony of Cooper, Spooner, and Rajewski; the absence fromSpooner's contemporaneous minutes of any reference to theHouck grievance; Rajewski's belatedness in mentioning thisalleged April conference; Spooner's June statement to Da-vis that he had never heard of the Houck grievance: anddemeanor considerations, I discredit Spooner's testimon\(in effect denied by Cooper) that in April he expressed thedecision during a union caucus that the Union would notpursue Houck's grievance because it was unmeritorious:discredit Cooper's testimony (in effect denied b Spooner)that the Union discussed Houck's grievance with companyrepresentatives during a conference in about earls April:discredit the testimony that on an occasion about earlsApril, Rajewski brought Spooner the Union's copy of theHouck grievance: and credit Barclae's and Davis' testi-mony that during this period (between I and 24, inclusive.as to Davis, and at all times before July 5. as to Barclae)they had no contact with any union official about theHouck grievance.2. The alleged appeal to step 2Furthermore, I find that the Houck grievance was neverappealed to step 2 of the grievance procedure. The contractrequires that appeals to step 2 he taken by the "chairman"(Cooper or Rajewski) to the plant manager (Davis). How-ever, there is no testimonial contradiction of Davis' testi-mony that the grievance was never appealed to step 2 andthat no union official ever asked him for a second-stepmeeting on the grievance." Moreover. the pink copy of thegrievance contains an entry by Davis, dated April 25. thatno second-step meeting had been requested. Nor is thereany testimonial contradiction of Davis' further testimonythat his undated entry on the lower half of the yellow griev-ance form ("Denied-Cheryl Quit/Bill Davis") was madeduring a conversation where the only union representativepresent was the committeeman, and without the presence(as called for by the contract at step 2) of either chairpersonCooper or acting chairperson Rajewski. Furthermore,chairperson Cooper testified that in mid- or late April(which according to Davis was after he had made this sec-ond, undated entry on the back of the yellow grievanceform), Acting Chairperson Rajewski told her, Spooner.committeeman Garayer, Barclae, and Davis that the Com-pany had only given the step I answer on the grievance andhad not called the step 2 meeting.Nor does the Union seem to take a position as to whoappealed the grievance to step 2, when it was appealed,which union representatives participated in a step 2 meet-ing on the grievance, or the date of that meeting. Rather,the Union seems to argue that the occurrence of such a step2 meeting is established by the fact that Davis made entrieson the lower half of the Union's yellow copy of the griev-ance ("Denied-Cheryl Quit") and of his own pink cops("Union did not follow thru. Grievance is dead ... 4/2 5,78"). The Union relies on Cooper's testimony that Falcongives its second-step answer on the lower half of the back ofthe grievance, and Spooner's testimony that he had seen anundisclosed number of grievances which were handled byDavis on bahalf of the Company, and that on these docu-ments the step 2 response was always entered on the lower" However, once the appeal has been made b3the Union. the Company issupposed to set up a second-step meeting533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhalf of the back of the grievance form'2 However, FalconPresident Barclae testified that the second-step dispositionis generally entered on the top half of the page. While hedid not participate in the grievance procedure until thethird step, his testimony indicates that the practice was notwholly uniform. Barclae futher testified that as a normalpractice the step 2 entry should state the step (although seefn. 12 supra,) and be dated. Davis testified that he followedthis practice and, further, that when he wrote answers togrievances during second-step meetings, by using carbonpaper he entered the same material on both his pink andthe Union's yellow copy. Davis' testimony in this respect,which I credit, and his entries on the yellow and pink griev-ance forms are consistent with his testimonial explanation,which I therefore credit, about the circumstances underwhich such entries were made. I regard Cooper's andSpooner's testimony about the customary location of sec-ond-step grievance entries as less substantial than the fore-going evidence that Houck's grievance was never appealedto that step.G. Analysis and ConclusionsOn the day that Houck's shift change became effective,acting chairperson Rajewski told management in Houck'spresence that Rajewski did not understand why manage-ment would not permit Houck to exchange shifts withLindsay effective that day. Also, that same day, committee-man Hansbury told Houck to come in the next day to fillout a grievance. On the following day Hansbury toldHouck that there should be no problem in obtaining favor-able action on her grievance; advised her to obtain whatwould have amounted to a postponement of her obligationto work on the new shift until a date when the plant man-ager had said he would accept more shift exchanges: andfilled out, signed, and filed a grievance form in connectionwith the matter. This grievance advanced an argumentativefactual statement on her behalf, including an assertion byHansbury personally ("Bill Davis stated that Houck] quit.I was present and I did not hear her quit").Having thus undertaken to process Houck's grievance,the Union was thereafter obligated to dispose of the griev-ance in accordance with the standards imposed by theUnion's duty of fair representation. Glass Bottle BlowersAssociation of the United States and Canada, A FL-CIO, Lo-cal No. 106 (Owens-Illinois, Inc.), 240 NLRB 324 (1979).While the Union's duty of fair representation did not forbidit either to refuse to process the grievance or to handle it ina particular manner for a multitude of reasons, that dutydid forbid the Union to refuse or fail to process it for ani" In alleged corroboration of Spooner's testimony in this respect, theUnion offered into evidence five written grievances directed against Falcon.None of these was processed dunng the period when Davis was the plantmanager, and there is no evidence that he had anything to do with process-ing any of them. Furthermore, because the grievances do not state the step ofthe grievance disposition in terms, and because the time intervals betweenthe various dispositions are frequently longer than the contractually pre-scribed limits, it is difficult to determine from the face of these documentswhich entry was made in connection with which step. (However, as to one ofthese, Cooper credibly testified on the basis of her own knowledge that theentry on the lower half of the back was the second-step disposition.)arbitrary or invidious reason, or "without reason, merely atthe whim of someone exercising union authority." GeneralTruck Drivers, Warehousemen, Helpers and A utomotive Em-ployees, Local 315, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Rhodes& Jamieson, Ltd.), 217 NLRB 616, 617-618 (1975), enfd.545 F.2d 1 173 (9th Cir. 1976); see also Milstead v. Interna-tional Brotherhood of Teamsters, Local Union No. 957, 580F.2d 232, 235 (6th Cir. 1978).3Further, the Union's duty offair representation imposed on it the duty not to "purposelykeep [Houck] uninformed or misinformed concerning" hergrievance. Groves-Granite, 229 NLRB 56, 63 (1977); seealso International Union of Electrical, Radio and MachineWorkers, AFL-CIO, Frigidaire Local 801 v. N.L.R.B., 307F.2d 679, 683 (D.C.), cert. denied 371 U.S. 936 (per Burger,C. J.).14The credited evidence establishes that the Union,through chairperson Cooper, failed to process Houck'sgrievance either without reason, or for arbitrary or invid-ious reasons-namely, Cooper's dispute with Houck aboutthe pallet or Cooper's resentment of the racial discrimina-tion charge advanced against her by Britt, Houck's friend,in connection with the status of Houck's grievance. Thus,the Union never appealed Houck's grievance to the secondstep of the grievance procedure even when Plant Superin-tendent Davis in effect invited Hansbury and then Cooperto do so, and even though as to all grievances (other thanHouck's) where Cooper was dissatisfied with the result orwhere Davis had "called time," Cooper took the grievanceto the next step. Moreover, although just before the strikemeeting Britt reminded Cooper of Houck's grievance, theUnion did not bring it up during the June conferences withthe Company when, following the Union's threat to strikeunless all outstanding grievances and problems were re-solved, the Company met practically all of the Union's ex-pressed demands. I need not and do not decide whether theUnion's inaction would have breached its fair representa-tion duty if due merely to negligence.'5In the instant case,3 The Union relies on International Union. United Automobile, Aerospaceand Agricultural Implement Workers of America, UA W (North AmericanRockwell Corporation), 194 NLRB 1085, 1087 (1972), which predates Rhodesd Jamieson. Although stating that some form of union hostility or oppositionto the individual discnriminated against had been present in pnor Board casesfinding a breach of the duty of fair representation, the trial examiner's Deci-sion (adopted by the Board) went on to state, "This is not to say that onecannot conceive of a situation where the Union's conduct is so patentlyarbitrary or unfair that no motivating reason need necessarily be shown."4 Nothing to the contrary is suggested by Baldini v. Local Union No. 1095.International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers, 581 F.2d 145 (7th Cir. 1978). The court of appeals there heldthat a union member was obligated to exhaust his remedies within the unionbefore he could maintain a civil suit against it in Federal district court underSection 301 of the Act for breach of the duty of fair representation, based onallegations that the Union had told him that steps necessary to obtain arbi-tration of his gnevance had been taken when in fact they never were. Thecourt went on to state, however, that if established, such allegations mightmake out a breach of the Union's duty. In the instant case there is noevidence that Houck had internal remedies against Respondent Local 417.In any event, see N.LR.B. v. Industrial Union of Marine & ShipbuildingWorkers of America, AFL-CIO, 391 U.S. 418 (1968).1i Cr. Newport News Shipbuilding and Dry Dock Company, 236 NLRB 1470(1978): ITT Arctic Services, Inc., 238 NLRB 116 (1978);: Ruzicka v. GeneralMotors Corporation. 523 F.2d 306, 309 310 (6th Cir. 1975); Milstead, supra.580 F.2d at 235.,34 LOCAL 417, UAWthe Union's continued inaction, through Cooper. amountedto a willful failure to pursue the grievance.Further, the credited evidence shows that Cooper repeat-edly misinformed Houck, directly or through Britt, regard-ing the status of her grievance. In April and May, Coopervariously said that the Union had brought up Houck'sgrievance but the Company did not want to discuss it, thatDavis had rejected her grievance, and that a planned meet-ing on the grievance could not be held. However, sinceMarch 31 the Union had not in fact mentioned Houck'sgrievance to the Company; and on April 25, after Cooperhad ignored Davis' tacit invitation to discuss Houck's griev-ance, he had "called time" on it. About June I Cooper toldBritt, who had advised Cooper that Britt was inquiringabout the grievance at Houck's request, that the grievancewas in the third step and was expected to go to arbitra-tion-assertions for which there was no basis whatever. Atabout the same time, Cooper took Houck that the Com-pany still did not want to meet on the grievance. In mid-June, Cooper baselessly told Houck that the grievance wasin the third step and would be arbitrated if the Companystill did not want to meet on it; and shortly thereafterCooper baselessly told Houck (through Britt) that theUnion was trying to arbitrate the grievance. This conceal-ment by Cooper, over a period of many months, of the factthat the Union had done nothing about Houck's grievancesince March 31, and on April 25 Davis had "called time"on it, effectively prevented Houck from bringing the matterup with Spooner, who never heard until June that Houckhad filed a grievance, as late as the first week in July hadnot seen it, and told Houck on that date that he would seewhat he could do about it-a promise which he later keptby inducing the Company to reinstate her.The Union contends that it never had any duty of fairrepresentation with respect to Houck's grievance, on theground that it allegedly had no merit in the sense that theCompany's treatment of Houck allegedly did not constituteconduct which an arbitrator would have found to be abreach of the collective-bargaining agreement. I am lessconfident than the Union that it could not have induced anarbitrator to sustain Houck's grievance.'6In any event,"Where, as here, a union undertakes to process a grievancebut decides to abandon the grievance short of arbitration,the finding of a violation turns not on the merit of the griev-ance but rather on whether the union's disposition of thegrievance was perfunctory or motivated by ill will or otherinvidious considerations." Owens-Illinois, supra. No differ-ent standard is indicated by Vaca v. Sipes, 386 U.S. 171,190-193 (1967). Rather, the Supreme Court's discussion inVaca assumes that the union must honor the duty of fairrepresentation with respect to all grievances which it hasundertaken to process, including those which the unioneventually chooses to settle short of arbitration. The Courtstated, inter alia, "n providing for a grievance and arbitra-tion procedure which gives the union discretion to supervisethe grievance machinery and to invoke arbitration, the em-"'See, e.g., Novo Industrial Corp.., 41 LA 921; Davis Cabinet Co., 45 LA1030; Tuttle Press Co., 49 LA 490. Cf. Marbro Food Service, Inc., d/b/a Fab'sFamous Foods Company, 152 NLRB 826, 836-842, enfd. 366 F.2d 477 (10thCir. 1966), cert. denied 386 U.S. 912 (1967).ployer and the union contemplate that each will endeavorin good faith to settle grievances short of arbitration.Through this settlement process ...both sides are assuredthat similar complaints will be treated consistently, and ma-jor problem areas in the interpretation of the collective bar-gaining contract can be isolated and perhaps resolved. Andfinally, the settlement process furthers the interest of theunion as statutory agent and as coauthor of the bargainingagreement in representing the employees in the enforce-ment of that agreement." 386 U.S. at 191. Nor is a differentrule suggested by United Steel Workers of America, AFL-CIO, and its Local 4803 (Grasis Fabricating Compan i. 194NLRB 716 (1971), decided before Owens-Illinois. Grasis re-lied on the merit of the union's decision about grievancestrategy as a basis for finding unsupported by the evidencethe contention that the decision was motivated by the griev-ant's failure to picket.For the foregoing reasons, I conclude that the Union vio-lated Section 8(a)(1)(A) of the Act by failing to fairly repre-sent Cheryl Houck regarding her grievance against theCompany, and by willfully misinforming her about the sta-tus of her grievance.CONCLUSIONS OF LAW1. The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization with the meaning ofSection 2(5) of the Act.3. The Union has violated Section 8(b)(IXA) of the Actby failing to fairly represent Cheryl Houck regarding hergrievance against the Company, and by willfully misin-forming her about the status of her grievance.4. The foregoing unfair labor practices affect commercewithin the meaning of the Act.THE REMEDYHaving found that the Union has violated the Act incertain respects, I shall recommend that it be required tocease and desist therefrom and from like or related conduct.Also, I agree with the General Counsel's contention inhis excellent brief that the Union should be required to payHouck the money she would have received if she had con-tinuously worked for the Company from March 29, 1978, tothe date of her August 1978 reinstatement by the Company.In some cases where a union has unlawfully failed or re-fused to process a grievance, the Board has required theunion to process the grievance in accordance with theunion's duty of fair representation and, rather than issuingan immediate order for the payment of the backpay theemployee would have received had the grievance been fa-vorably disposed of, has retained jurisdiction in order toreconsider the remedy should compliance with the affirma-tive provisions of the original order prove ineffective. How-ever, I believe that an order requiring the Union to ask theCompany to entertain Houck's grievance would be eitherfutile or unfair to her, and I agree with the General Counselthat an immediate backpay order should issue here.In the first place, the grievance is now time barred, andthe evidence indicates that the Company would not waive535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis defense if the Union now asked it to entertain Houck'sgrievance. Thus, Company President Barclae credibly testi-fied to the belief that the Company's treatment of Houckdid not violate the contract, and International Representa-tive Ward credibly testified that when he asked Barclaeabout backpay for Houck, "after coming off the ceiling" hesaid "no sir ... I don't owe her a dime."'Furthermore, even if the Company did entertain thegrievance, the chances of a result favorable to Houck wouldbe much less than they would have been if the Union hadprocessed the grievance with reasonable promptness. Thus,when Plant Manager Davis indicated to committeemanHansbury on March 30 that Davis would be disposed totake her back after the approximately 4-day, cooling-offperiod which would result from an appeal to the secondstep of the grievance procedure, by offering reinstatementthe Company would have been able to forestall any con-tinuing indefinite accrual of backpay liability. The samewas true when Davis on April 25 invited Cooper to processHouck's grievance, and when the Union in mid-June ob-tained a favorable resolution of virtually all its pending de-mands and grievances and Davis drew Spooner's attentionto the Houck grievance. However, because after she filedher charge with the Board the Union (through Spooner andWard) prevailed on the Company to reinstate Houck. theCompany's present incentive to offer her a money paymentwould be limited to a desire to avoid possible arbitrationexpenses (which, of ccurse, it could wholly forestall bymerely refusing to entertain the grievance at all). Moreover,the Union's public insistence in the instant proceeding thatHouck's grievance had no merit would as a practical matterinterfere with the chances of a favorable ruling on the griev-ance. Finally, the Union's failure to mention Houck's griev-ance during the June 1978 discussions, which resulted in theUnion's obtaining a full remedy for practically all the griev-ances it brought up and satisfaction of all its other de-mands, deprived Houck of the Union's unusual tactical ad-vantage at that time, when the Company believed that itsfinancial position would require a permanent shutdown ifthe Union called its threatened strike.Moreover, whether or not Houck's grievance constituteda company violation of the bargaining agreement, theweight of the evidence indicates that the Company would infact have acted favorably on the grievance if the Union hadpursued it before she filed her charge. Thus, when commit-teeman Hansbury unsuccessfully presented her grievance toPlant Manager Davis at the first step on March 30, he indi-cated to Hansbury that Davis would be disposed to takeher back after the cooling-off period, of no more than 4days, which would result from an appeal to the second stepof the grievance procedure, an appeal which the Union nev-er took. Moreover, Davis credibly testified that when hebrought Houck's grievance to Cooper's attention on April25, he was willing to negotiate on it as to timeliness andsubstance. Furthermore, the weight of the evidence showsthat because of the Union's particularly good bargainingposition in mid-June, the Company would have taken backHouck with full backpay if the Union had then asked theCompany to consider her grievance. Thus, at that time the'1 Cf. Owens-Illinois, supra, 240 NLRB 324, fn. 10.Union obtained all the relief it sought with respect to all 17of the pending demands and 3 of the 4 pending grievanceswhich it brought to the Company's attention, including re-instatement and full backpay for an employee allegedly dis-charged for disobeying and cursing Plant Manager Davisand full backpay for two employees who had received 2-week suspensions for gambling. The Company capitulatedto these union demands and grievances notwithstandingBarclae's belief that the Union was not contractually enti-tled to satisfaction of any of them. Such fully remediedgrievances would appear to be at the very least no morelikely to receive favorable company action than the griev-ance filed by Houck." The only grievance in which theUnion received less than it asked for arose from a dischargebecause of alleged intentional destruction of companyproperty, and even this grievance was remitted to arbitra-tion and was eventually settled by the Company's paying asum of money to the grievant. In contrast, no contention ismade that Houck engaged in any misconduct. In any event,because any doubts about what would have happened tothe grievance were created by the Union's unlawful failureto process it, such doubts should be resolved against theUnion. Local Union No. 2088, International Brotherhood ofElectrical Workers, AFL-CIO (Federal Electric Corpora-tion), 218 NLRB 396, 397 (1975); Philip Carey Manufactur-ing Company Miami Cabinet Division v. N.L.R.B., 331 F.2d720, 729 (6th Cir. 1964), cert denied 379 U.S. 888.'9For the foregoing reasons, I regard an unconditionalbackpay order against the Union at this stage as best effec-tuating the policies of the Act. See Federal Electric, supra,396. Such backpay shall consist of the amount that Houckwould have received from the Company if continuously em-ployed by it from March 29, 1978, to the date of her rein-statement in August 1978, less her net earnings (if any) dur-ing this period, to be computed in the manner described inF. W. Woolworth Company, 90 NLRB 289 (1950), with in-terest as described in Florida Steel Corporation, 231 NLRB651 (1977)?-The Union will also be required to post appropriate no-tices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER2'Respondent Local 417, International Union, United Au-" In view of the Company's favorable mid-June disposition of the Union'sdemands and grievances, through Barclae, I regard as immaterial the evi-dence that in June 1978 the Union was so dissatisfied with Davis that it tnedto induce the Company to discharge him.19 Cf. Owens-Illinois, 240 NLRB 324, holding that an immediate backpayaward "would involve speculation into the merits of the) grievances andmight well be punitive," citing N.ILR.B. v. Local 485, International Union ofElectrical, Radio and Machine Workers, AFL-CIO Automotive Plating Co.],454 F.2d 17 (2d Cir.). Here, the evidence shows that Houck's grievancewould have been favorably settled prior to arbitration and whether or notthe grievance made out a contractual violation, I note International Repre-sentative Wade's credible testimony that the Union did in fact process, atleast through the "third step," grievances which did not make out a contrac-tual violation. Indeed, of the six grievance forms in the record, only Houck'sspecifies the contractual clause assertedly violated."See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).2' In the event no exceptions are filed as provided by Sec. 102.46 of the536 LOCAL 417. AWtomobile, Aerospace and Agricultural Workers of America(UAW), its officers, agents, and representatives, shall:I. Cease and desist from:(a) Failing or refusing to process the grievances ofCheryl Houck, or any' other employee, or processing suchgrievances in a perfunctory manner, without reason, or forarbitrary or invidious reasons.(b) Willfully misinforming Cheryl Houck or any otheremployee as to the status of his grievance.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed themunder Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make Cheryl Houck whole for any loss of pay shemay have suffered by reason of her failure to work for Fal-con Industries, Inc., between March 29. 1978. and her rein-statement in August 1978. in the manner set forth in thatpart of this Decision entitled "The Remedy."Rules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Post at its offices and meeting halls copies ofl the at-tached notice marked "Appendix.""' Copies of said notice,on forms to be provided bh the Regional Director for Re-gion 7, after being duly signed by the Respondent's autho-rized representative, shall be posted b it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedaxs thereafter, in conspicuous places. including all placeswhere Respondent customarily posts notices to Its mem-bers. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced. or covered bhany other material.(c) Furnish signed copies of the notice to the RegionalDirector for Region 7 for posting by Falcon Industries.Inc., said Employer being willing. at all locations wherenotices to its employees are customarily posted.(d) Notify the Regional Director for Region 7. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."537